PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov










BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/570,835
Filing Date: September 13, 2019
Appellant(s): Yingzhe Li & Hongbo Si


__________________
Jacob LaCombe
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 13, 2022, appealing the Office action mailed January 7, 2022.





Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 7, 2022 from which the appeal is taken is being maintained by the examiner.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  


Response to Arguments
I.  	Applicant argues over the rejection of claims 1-5, 8, 9, 11-15, 18 and 19 under 35 U.S.C. 103 as being unpatentable over Yin in view of Noh2.  Applicant argues the proposed combination of references do not disclose the limitation of “determine a reference time duration starting from a beginning of a previous downlink transmission burst until an end of a first slot where at least one unicast physical downlink shared channel (PDSCH) included in the previous downlink transmission burst is transmitted to a user equipment (UE)”, particularly the emphasized element.  Applicant states the Examiner conceded Yin does not disclose the emphasized element of claim 1 and relied on Noh2 in rejecting the claim.  												Applicant argues Noh2 does not disclose the limitation and cites Para [0168, 171] and Fig. 17 of Noh2.  Applicant states Noh2 discloses a reference window which is a time interval from a DL transmission corresponding to a HARQ-ACK feedback set that can be used to adjust CWS.  Further stating Noh2 discloses a reference window is defined in units of slots, may indicate one or more specific slots and includes a start slot of the DL transmission burst.  Applicant argues Noh2 says “nothing about how the end of this reference window is indicated”.								In response, Applicant appears to admit Noh2 discloses “a reference time duration” which is the reference window in Fig. 17 of Noh2 and also Noh2 starts the reference window at “the beginning of a previous downlink transmission burst”, also from Fig. 17.  Applicant only argues over the end point of the reference time duration.  Applicant states “Noh2 says nothing about how the end of this reference window is indicated”.  This is not a limitation in the claim, the base station determines a reference time window but does not indicate the window or have to indicate the end of the window as argued by the Applicant.  There is no limitation that states the base station has to indicate the reference window or the end of the reference window to a UE or some other device.  								Applicant repeats the “determine a reference time duration” limitation is not disclosed by Noh2.  Applicant argues Noh2 discloses a reference window defined in slots but only provides disclosure on how to determine the start of the window, that is the reference window starts at the start slot of the DL transmission burst.  Noh2 says nothing about how to determine the end of a reference window, only that the reference window is some “time interval” of a DL transmission.  Applicant concludes Noh2 does not determine the end of a reference window is at a first slot where at least one unicast PDSCH included in the previous downlink transmission burst is transmitted. 								In response, Noh2 does disclose the limitation.  Noh2 discloses a reference window that is defined in units of slots and may indicate one or more specific slots, Para [0168], this means the reference window has a start and an end in terms of slots (e.g. 1 slot, 3 slots, etc.).  The limitation does not state how long the reference time duration is in terms of slots either (is the reference time duration a single slot, 2 slots, etc.?, the length is not defined in the limitation).  The limitation states the reference time duration is “until an end of a first slot” and Noh2 discloses the reference window is defined in terms of slots, therefore the end of the window is the end of a slot (the so called “first” slot).  The last slot of the reference time duration is “where at least one unicast physical downlink shared channel (PDSCH) included in the previous downlink transmission burst is transmitted to a user equipment” and Noh2 discloses the reference window is a time interval where DL transmission (e.g. PDSCH) is performed, Para [0168], for the most recent (i.e. previous) DL transmission, Para [0171]. Further see Fig. 17, the reference window ends during the DL transmission burst.  This means the last slot of the window includes PDSCH from the most recent (i.e. previous) downlink transmission burst.  				Therefore, Noh2 discloses all features of the limitation (except unicast PDSCH, which is disclosed by Yin).  The reference time duration from the claim is the reference window from Noh2.  The start of the reference duration is at the beginning of a previous DL transmission, which Noh2 also discloses the start slot of the most recent DL transmission, Para [0168].  The reference duration ends in a first slot and Noh2 discloses the reference window is in terms of slots, therefore the last slot of the window is the so called “first” slot.  The “first” slot includes at least one unicast PDSCH in the DL transmission burst and Noh2 discloses the reference window includes the DL transmission burst and the window ends before the burst is completed, Fig. 17.  See Fig. 17, the end of the window includes the DL transmission burst, that is the last slot of the window (so called “first” slot) includes DL transmission burst.  Applicant argues Noh2 does not determine how to end the reference window.  Noh2 states the reference window is a time interval in which DL transmission is performed corresponding to the HARQ-ACK feedback, Para [0168].  This means the last slot of the reference window would include PDSCH DL transmission.				Applicant argues over the Yin reference which was used to disclose unicast PDSCH.  Applicant states the Examiner equates PDSCH for one or more UEs, transmitted in sub-frames, as allegedly teaching unicast PDSCH.  Applicant does not admit this is true but for argument’s sake, the combination would not suggest using the sub-frame in which PDSCH is transmitted as the end of the reference determination.													In response, the definition of unicast is a one to one transmission, this means a base station transmitting PDSCH to a single UE, is unicast PDSCH.  Yin discloses a transmission burst in sub-frames contain PDSCH for one or more UEs, Para [0095], in this case one UE.  The base station transmitting PDSCH to one UE is unicast PDSCH, even though Yin does not explicitly use the word unicast.  In combination with Noh2, the PDSCH DL transmission burst shown in Fig. 17, can be a unicast PDSCH DL transmission burst.  The reference window ends in a slot, where PDSCH is transmitted, clearly shown in Fig. 17 of Noh2, in view with Yin it can be a unicast PDSCH transmission.  					Applicant argues over comments made in the advisory action, where Examiner said the “first slot” is arbitrary and “first slot is not in relation to anther slot, so is really just “any slot”.  Applicant argues the comment in the advisory action is clear error and all words in a claim must be considered in judging the patentability of that claim against the prior art.  Applicant argues the first slot is not just any slot, then repeats the limitation from the claim and argues the attempt to disregard the wording of the claim constitutes clear error.    											In response, Noh2 discloses the argued limitation from the claim, as proven above and Applicant just argues over comments made in the advisory action.  The limitation in the claim of determining a reference time duration does not define the length of the reference time duration.  The reference duration could be a single slot or 3 slots or 5 slots, etc.  An example, is Fig. 14 of Applicant’s drawings, where the reference time duration appears to be 2 slots (n-4 and n-3), where n-3 slot is actually the second and last slot of the reference duration but would be a “first slot” in the claim.  Therefore the last slot of the reference duration/window which the claim refers to as a “first slot” could be any slot (it could be the actual third slot, the actual fifth slot, etc.) as long as the last slot has unicast PDSCH transmission.  This means since, the claim does not define the length of slots that make up the reference time duration/window, the reference duration could end in any slot that has unicast PDSCH transmission in it.  Therefore, the Examiner was correct in the remarks in advisory action.  			
	Applicant argues the reference window Noh2 may not continue indefinitely but fails to disclose how to determine the end of its reference window.  Further arguing the fact Noh2’s reference window ends at some point does not suggest how to determine the duration of the window.  Applicant repeats that Noh2 does not disclose determining a reference time duration… until an end of a first slot where at least one unicast PDSCH included in the previous downlink transmission burst is transmitted. 				In response, Noh2 discloses a reference window is a time interval in which PDSCH DL transmission is performed, Para [0168].  The time interval means it has a beginning and end, and the interval is in which PDSCH is transmitted.  Fig. 17 of Noh2 even explicitly shows the reference window starts at the beginning of the most recent DL transmission burst and ends while the burst is continuing.  This means the reference window, which is defined in terms of slots, Para [0168], ends in a slot that has PDSCH transmission in it.  In view with Yin, it is a unicast PDSCH DL transmission burst.    
	

Conclusion of Examiner’s Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461                                                                                                                                                                                                        
Conferees:
/JASON E MATTIS/Primary Examiner, Art Unit 2461                                                                                                                                                                                                        /HUY D VU/Supervisory Patent Examiner, Art Unit 2461                                                                                                                                                                                                                                                                                                                                                                                       


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.
The following are the related appeals, interferences, and judicial proceedings known to the examiner which may be related to, directly affect or be directly affected by or have a bearing on the Board’s decision in the pending appeal: